DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 5, 2021.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite.  For example, in line 11 of claim 1, the phrase “to obtain the information” is ambiguous.  It is unclear whether applicant is making a reference back to the information stored in the data store, recited in line 4 of claim 1, or whether the obtained information phrase is created by the instructions of the route information module.  Clarification is required.  For the purpose of examination, the phrase “to obtain the information” will be interpreted as making a reference back to the information stored in the data store. 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,676,431 to (herein after "Mariet et al. patent") in view of U.S. Patent No. 9,465,388 to Fairfield   et al. (herein after "Fairfield et al. patent").

Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1, 16, 17, 19 and 20,
the Mariet et al. patent discloses a system (100) for producing, for an autonomous vehicle, a route from an origination to a destination, the system comprising: 
one or more processors (120)(see Fig. 1 and see Col. 3, lns 50 – 67); 
a data store communicably coupled to the one or more processors and configured to store information and take-over probabilities (see Col. 4, lns 13 – 19 for the different formats in which data can be stored); and 
a memory (122) communicably coupled to the one or more processors and storing: 
a candidate route producing module including instructions that when executed by the one or more processors cause the one or more processors to produce candidate routes from the origination to the destination (see Col. 5, ln 60 through Col. 6, ln 3);
a route information module including instructions that when executed by the one or more processors cause the one or more processors to obtain the information, the information being of likelihoods of encounters, along the candidate routes, with types of driving situations demonstrated to cause changes in a degree of confidence, of an occupant of the autonomous vehicle, that a controller of the autonomous vehicle will be able to control the autonomous vehicle so that a result of the encounters is not a collision (see Fig. 1 and Col. 6, ln 54 though Col. 7, ln 6); and 
an actuation module including instructions that when executed by the one or more processors cause the one or more processors to cause the autonomous vehicle to be configured to commence to move in a direction in accordance with the route (see Fig. 1; Col. 5, lns 30 – 39; and Col. 6, lns 1 – 3).
The Mariet et al. patent, however, fails to specifically disclose 
an occupant information module including instructions that when executed by the one or more processors cause the one or more processors to obtain the take-over probabilities, the take-over probabilities being of likelihoods that the occupant, in response to the encounters, will cause control of the autonomous vehicle to be transferred to the occupant; and 
a route selection module including instructions that when executed by the one or more processors cause the one or more processors to select, based on the information and the take-over probabilities, and from the candidate routes, the route from the origination to the destination (see Col. 1, lns 29 – 40, Col. 16, lns 8 – 17 and Col. 17, lns 49 – 58, where after switching to the second mode of operation, the vehicle moves along a route to its destination). 
Switching modes of operation such as from autonomous to semi-autonomous where the driver partially takes over or to manual where the driver fully takes over driving based on the environment is old and well known, as demonstrated by the Fairfield et al. patent who discloses that after a showing of low confidence the vehicle may switch to a second mode of operation such as from autonomous to semi-autonomous or to manual and then proceeds to its final destination.  (See Col. 1, lns 29 – 40, where; see also Col. 16, lns 8 – 17 and Col. 17, lns 49 – 58.)  Such disclosure the Fairfield et al. patent suggests an occupant information module including instructions that when executed by the one or more processors cause the one or more processors to obtain the take-over probabilities, the take-over probabilities being of likelihoods that the occupant, in response to the encounters, will cause control of the autonomous vehicle to be transferred to the occupant, and a route selection module including instructions that when executed by the one or more processors cause the one or more processors to select, based on the information and the take-over probabilities, and from the candidate routes, the route from the origination to the destination.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide the Mariet et al. patent with an occupant information module including instructions that when executed by the one or more processors cause the one or more processors to obtain the take-over probabilities, the take-over probabilities being of likelihoods that the occupant, in response to the encounters, will cause control of the autonomous vehicle to be transferred to the occupant, and a route selection module including instructions that when executed by the one or more processors cause the one or more processors to select, based on the information and the take-over probabilities, and from the candidate routes, the route from the origination to the destination, as suggested by the Fairfield et al. patent, in order to avoid colliding with other objects or another vehicle.


As to claim 2,
the modified Mariet et al. patent discloses the invention substantially as claimed, except for
the instructions to obtain the information including instructions that cause the one or more processors to receive, via a wireless communications device communicably coupled to the one or more processors, the information.
Wireless communication is old and well known.  The Fairfield et al. patent discloses that “peripherals 108 could include a wireless communication system 146”. (See Col. 7, lns 35 – 36 and lns 46 – 64.)  Such disclosure by the Fairfield et al. patent suggests the instructions to obtain the information including instructions that cause the one or more processors to receive, via a wireless communications device communicably coupled to the one or more processors, the information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify and provide the Mariet et al. patent with a wireless communications device so that the instructions to obtain the information includes instructions that cause the one or more processors to receive, via the wireless communications device communicably coupled to the one or more processors, the information, as suggested by the Fairfield et al. patent, in order to facilitate avoiding colliding with other objects or another vehicle.




As to claim 3,
the modified Mariet et al. patent discloses the invention substantially as claimed, except for
the instructions to receive the information including instructions that cause the one or more processors to receive the information from at least one of another vehicle, a cloud computing platform, or a roadside infrastructure unit.
The Fairfield et al. patent, however, discloses that the wireless communication system 146 could include one or more dedicated short range communications (DSRC) devices that could include public and/or private data communications between vehicles and/or roadside stations. (See Col. 7, lns 59 – 63.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Mariet et al. patent to receive the information from at least one of another vehicle, a cloud computing platform, or a roadside infrastructure unit, as suggested by the Fairfield et al. patent, in order to facilitate avoiding colliding with other objects or another vehicle.

As to claim 4,
the modified Mariet et al. patent, as modified by the Fairfield et al. patent, is considered to disclose instructions that cause the one or more processors to determine the information, the information being encounter probabilities. (See Fig. 1 and Col. 6, ln 54 though Col. 7, ln 6.)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Mariet et al. patent in view of the Fairfield et al. patent, and further in view of U.S. Patent Application Publication No. 2019/0332113 to Mangai et al. (herein after "Mangai et al. publication").
As to claim 5,
the modified Mariet et al. patent discloses the invention substantially as claimed, except for 
the instructions to obtain the take-over probabilities including instructions that cause the one or more processors to determine the take-over probabilities from information produced from an analysis of historical data associated with previous encounters with the types of driving situations, the historical data associated with at least one of a set of occupants or a set of autonomous vehicles.
Using historical data to determine take-over probabilities is old and well known, as demonstrated by the Mangai et al. publication who discloses using historical data “to determine the likelihood, i.e. a probability 40, that the host-vehicle 12 may also be subjected to or repeat a control-event if the host-vehicle 12 travels to or through the location 28.”  (See ¶18.)   According to the Mangai et al. publication, “[i]t is also contemplated that the control events are classified (e.g. takeover, handover, stop) and the classification may be used to determine the probability 40.”  (See ¶18.)   Such disclosure by the Mangai et al. publication suggests the one or more processors determining the take-over probabilities from information produced from an analysis of historical data associated with previous encounters with the types of driving situations, the historical data associated with at least one of a set of occupants or a set of autonomous vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Mariet et al. patent to determine the take-over probabilities from information produced from an analysis of historical data associated with previous encounters with the types of driving situations, the historical data associated with at least one of a set of occupants or a set of autonomous vehicles, as suggested by the Mangai et al. publication, in order to facilitate avoiding colliding with other objects or another vehicle.

Allowable Subject Matter
Claims 6 – 15 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666